--------------------------------------------------------------------------------


Exhibit 10.19






SUMMARY OF COMPENSATION OF EXECUTIVE OFFICERS




Anheuser-Busch Companies, Inc. (the “Company”) does not have employment
agreements with any of its executive officers. The following is a description of
executive officer compensation.


On November 23, 2005, the Compensation Committee (the “Committee”) of the Board
of Directors of the Company approved the annual base salaries effective January
1, 2006, of the Company’s executive officers after review of performance and
competitive market data. The following table sets forth the 2006 base salary of
the Company’s Named Executive Officers (which officers were determined by
reference to the Proxy Statement for the Company’s 2006 Annual Meeting of
Stockholders, dated March 9, 2006). The 2006 base salaries are the same as the
2005 base salaries for these executives.


 
Name and Position
2006 Base Salary
Patrick T. Stokes
President and Chief Executive Officer
 
$
1,526,745     
           
August A. Busch III
Chairman of the Board
 
$
600,000     
           
August A. Busch IV
Vice President and Group Executive
 
$
950,000     
           
W. Randolph Baker
Vice President and Chief Financial Officer
 
$
615,000     
             
Douglas J. Muhleman
Group Vice President, Brewing, Operations and Technology, Anheuser-Busch,
Incorporated
 
$
574,750     
 



 
No bonus payments were made to the Company’s Named Executive Officers for 2005.
Information regarding 2006 bonuses is contained in the Company’s Form 8-K filed
with the Securities and Exchange Commission on February 22, 2006.


--------------------------------------------------------------------------------





Also on November 23, 2005, the Committee approved grants of ten year incentive
and non-qualified stock option awards to approximately 2,800 officers and
management employees of the Company and its subsidiaries and affiliates eligible
to receive such awards under the Company’s 1998 Incentive Stock Plan including
the Named Executive Officers for 2005. In addition, the Committee approved
performance-vesting restricted stock awards to Executive Officers of the Company
including the Named Executive Officers for 2005 and service-vesting restricted
stock awards to approximately 2,800 officers and management employees of the
Company and its subsidiaries and affiliates eligible to receive such awards
under the 1998 Incentive Stock Plan. All such awards of restricted stock were
effective January 1, 2006. The 1998 Incentive Stock Plan, as amended, is
attached as Appendix C to the Proxy Statement for the Company’s 2005 Annual
Meeting of Stockholders, dated March 10, 2005.


Information concerning the stock option awards to the Company’s Named Executive
Officers is contained in Form 8-K dated November 23, 2005, and filed by the
Company with the Securities & Exchange Commission on November 29, 2005.
Performance-vesting restricted stock awards made to the Company’s Named
Executive Officers are set forth below:




 
Name and Position
Restricted Stock Awards
Patrick T. Stokes
President and Chief Executive Officer
 
 42,915                
           
August A. Busch III
Chairman of the Board
 
 21,363                
           
August A. Busch IV
Vice President and Group Executive
 
 22,698                
           
W. Randolph Baker
Vice President and Chief Financial Officer
 
 9,508                
           
Douglas J. Muhleman
Group Vice President, Brewing, Operations and Technology, Anheuser-Busch,
Incorporated
 
 8,886                
 





The Company has provided additional information regarding compensation awarded
to Named Executive Officers in respect of and during the year ended December 31,
2005, in the Proxy Statement for the Company’s 2006 Annual Meeting of
Stockholders dated March 9, 2006, which has been filed with the Securities and
Exchange Commission.













